     Case 2:18-cv-01469-AB-RAO Document 64 Filed 02/06/19 Page 1 of 3 Page ID #:565

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          February 06, 2019


       No.:                     19-55150
       D.C. No.:                2:18-cv-01469-AB-RAO
       Short Title:             Balmore Prudencio, et al v. Midway Importing, Inc., et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:18-cv-01469-AB-RAO Document 64 Filed 02/06/19 Page 2 of 3 Page ID #:566




                    UNITED STATES COURT OF APPEALS
                                                                       FILED
                            FOR THE NINTH CIRCUIT
                                                                       FEB 06 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




  BALMORE PRUDENCIO;                             No. 19-55150
  MICHELLE QUINTERO, individually
  on behalf of themselves and all others
                                                 D.C. No. 2:18-cv-01469-AB-RAO
  similarly situated,
                                                 U.S. District Court for Central
                Plaintiffs - Appellants,         California, Los Angeles

    v.                                           TIME SCHEDULE ORDER

  MIDWAY IMPORTING, INC.; GRISI
  USA, LLC,

                Defendants - Appellees.



 The parties shall meet the following time schedule.

 If there were reported hearings, the parties shall designate and, if necessary, cross-
 designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
 hearings, the transcript deadlines do not apply.

 Wed., February 13, 2019        Mediation Questionnaire due. If your registration for
                                Appellate ECF is confirmed after this date, the
                                Mediation Questionnaire is due within one day of
                                receiving the email from PACER confirming your
                                registration.
 Thu., March 7, 2019            Transcript shall be ordered.
 Mon., April 8, 2019            Transcript shall be filed by court reporter.
Case 2:18-cv-01469-AB-RAO Document 64 Filed 02/06/19 Page 3 of 3 Page ID #:567

 Thu., May 16, 2019          Appellant's opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
 Mon., June 17, 2019         Appellee's answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
